Subsequently, this case was again brought before the court, to determine what cotton was received by the defendant after the notice alluded to in the last paragraph of the foregoing opinion.
This case has been heard for assessment of damages, and the plaintiffs claim that they are entitled to repayment of money paid for freight on certain cotton which was received and forwarded by the defendant after notice *Page 578 
had been given them not to receive the goods. In support of this claim they prove that a letter was delivered to the defendants in the following terms: "We are informed that some of our cotton has arrived here and is at your depot also at Woonsocket for our Clinton Mills in a damaged condition. This is to notify you that we shall decline to receive the cotton so damaged and pay charges on the same until we are assured by you that your road will make good to us the amount of the damage. Your immediate attention is requested to this matter, as the condition of the cotton should be examined into at once." We are of opinion that this letter is not such a notice as the plaintiffs were understood at the former hearing to claim had been given, and which was referred to in the last paragraph of the opinion. Judgment will, therefore, be for the defendant for costs.
Judgment for the defendant.